 

 

Transcript of the Testimony of
Bill Hill

Date:
October 03, 2019

Case:

ETTA FANNING vs CITY OF SHAVANO PARK

 

Exhibit 5

 
10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

Bill Hill October 03, 2019

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

ETTA FANNING,
Plaintiff,

Civil Action
No. 5:18-CV-0803-XR

vs.

CITY OF SHAVANO PARK,
TEXAS,
Defendant.

 

ORAL DEPOSITION OF
BILL HILL

OCTOBER 3, 2019

 

ORAL DEPOSITION of the witness, BILL HILL, taken at
the instance of the Plaintiff, in the above entitled
cause, before CATHEY RIMMER, Certified Shorthand
Reporter in and for Bexar County, Texas, on October 3,
2019, in the Law Offices of Charles S. Frigerio, 111
Soledad, Suite 840, San Antonio, Bexar County, Texas,
between the hours of 12:10 o'clock p.m. and 12:41
o'clock p.m., pursuant to the Federal Rules of Civil
Procedure and the provisions stated on the record or

attached hereto.

We FO WC, en HE ae TE sn KE en He

 

 

 

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900 San Antonio, Texas 78232

210-697-3400 210-697-3408
2 Exhibit 5
LO

11

12

13

14

LS

16

17

18

19

20

21

22

23

24

25

Bill Hill

October 03, 2019

Page 2

 

APPEARANCES

APPEARING FOR PLAINTIFF:

NAJVAR LAW FIRM, PLLC

Mr. Austin M.B. Whatley

2180 North Loop West, Suite 255
Houston, Texas 77018

(281) 410-2003

APPEARING FOR DEFENDANT :

LAW OFFICES OF CHARLES S. FRIGERIO,
Mr. Charles S. Frigerio

Mr. Hector X. Saenz

111 Soledad, Suite 840

San Antonio, Texas 78205

(210) 271-7877

ALSO PRESENT:

BILL HILL
The Witness

CATHEY RIMMER

Certified Shorthand Reporter
in and for the State of Texas

kek KWOK WK AWK

 

rer

 

 

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900
210-697-3400 3

San Antonio,

Texas 78232

210-697-3408
Exhibit 5
Oo BF WwW bY B

© ~ 0)

10
11
12
LS
14
15
16
L?
18
a2
20
21
22
23
24

25

Bill Hill October 03, 2019
Page 7

 

Q. Okay. Were you aware that she was asking for
permission to allow -- or let me rephrase. Were you
aware that she was asking permission for the HOA to
allow Ms. Fanning to place a banner sign?

A. Before I actually later talked to her, no. I
knew that she had questions about banner signs. I
cannot recall whether specifically she said in the
voicemail, Hey, Bill, this is Camille, I want to ask you
whether or not there's -- you know, if you would give
permission to put banner signs for this in front of the
HOA. I don't recall that she said that at all. I just
recall I have a question for banner signs, please call
knee. I called her numerous times. No answer. Then I
sent her an email I got your voicemail, please call me.

Q. Does the city have a set policy for exemptions
or a waiver to the sign code when requested?

A. There are no -- there are no exemptions or
exceptions. I mean, you can go get a variance, and
that's a process that goes through public hearings,
through planning and zoning and to the city council.

Q. So outside of a variance, in no situation would
the city allow a resident to put up a banner sign
outside of --

A. I'm not aware of one.

Q. Okay. So the only exception to this would be

 

 

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900 San Antonio, Texas 78232

210-697-3400 210-697-3408
0 8 Exhibit 5

 
10
Li
12
13
14
L5
16
17
18
Lg
20
21
22
23
24

25

Bill Hill October 03, 2019

Page 10

 

A. I did.

Q. What did you review?

A. I reviewed the sign ordinance. I reviewed the
lawsuit. JI reviewed some of the -- I reviewed basically
the development of sign ordinance in 2014, '15 and '16
and '17.

Q. Okay. Were you involved in discussions
concerning the adoption of the updated sign code in any
of those years?

A. Yes, absolutely.

Q. Which years?

A. What's that?

Q. Which years?

A. 2014 while Etta Fanning was on city counsel.
We passed sign ordinances in 2014. I don't think she
recalled that. But 2015, 2016, and there was a review
of the sign ordinance in 2017.

Q. Okay. Do you recall what the purpose for
updating the sign code was?

A. Which year?

Q. For each, please.

A. In 2014 the purpose -- well, city council
member Charles Brame put on the agenda a discussion for
political signs. I can't recall the exact purpose but I

believe he wanted to eliminate all political signs from

 

 

 

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900 San Antonio, Texas 78232

210-697-3400 210-697-3408
11 Exhibit 5
WwW

Ov U1 wb

10
LL
LZ
13
14
LS
16
17
18
19
20
21
22
23
24
25

Bill Hill October 03, 2019
Page 11

 

being displayed in the city. Ultimately that resulted
in a political sign -- the political sign ordinance
which limited political signs to three per candidate.

Q. Okay. And the next?

A. The next was 2015. Okay. No, it was not.
There was nothing in 2015. I stand corrected. 2016.
And the reason that we initiated a review of the sign
ordinance was to ensure we complied with the Gilbert
versus Reed Supreme Court ruling on signs.

Q. Okay.

A. And in 2017 there was a city council directive
to review the sign ordinance to conform with the Texas
Election Code.

Q. What efforts did the city make to ensure in
2017 that the sign code conformed to the Texas Election
Code?

A. There were -- there was a discussion, quite a
bit of discussion and proposals to amend the sign
ordinance to conform with the code, the election code,
and so there was actually two proposals. There was
option A and option B. Option A would basically say
that the cumulative amount of square footage of Signs in
a single property could not exceed 36 square feet. And
option B said something to the nature -- and I don't

have it with me -- that -- it retained all the language

 

 

 

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900 San Antonio, Texas 78232

210-697-3400 210-697-3408
42 Exhibit 5
WwW No

oo ~I O07 Oo B

10
11
12
BC
14
LS
16
L7
18
3
20
21
22
23
24

25

Bill Hill October 03, 2019

Page 16

 

A. Initially I went there personally with the
chief. I said, Where did you take the sign? He showed
me the sign at -- on -- was it Farn Castle?

MR. FRIGERIO: 202 Farn Castle.

THE WITNESS: 202 Farn Castle. The sign
was -- it was actually at a corner lot, at a residential
corner lot, and the actual location technically was not
on the residential property. It was in the homeowners
association street right-of-way. At the time I did not
really make that connection, and so at the time I said,
well, they may have gotten homeowners' permission. I'm
not sure. Let's just put the sign back. Because I knew
that a homeowner could put a sign up. So I incorrectly
said the sign is in compliance with the sign ordinance
because technically the sign would have had to have been
placed outside of the homeowners association street
right-of-way, which the sign was placed probably five
feet from the curb, which would mean that it was five
feet inside the homeowners association right-of-way.

The sign would have had to have been placed
approximately ten or eleven feet from the curb, but I
did not make that distinction at the time. Our
ordinance clearly says signs cannot be placed in the
right-of-way in all streets. But giving them the

benefit of the doubt we left the sign. I replaced the

 

 

 

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900 San Antonio, Texas 78232

210-697-3400 210-697-3408
17 Exhibit 5
WwW Nb

Oo) uO B

10
id
12
L3
14
i5
16
LT
18
L9
20
21
22
23
24
25

Bill Hill October 03, 2019

Page 17

 

sign and said it's on residential property. If she
would have had permission to from the owner, then it
would have been a legal sign if it was in that property.
So without benefit of the doubt, I just replaced it.

Q. Right. So if you could turn to previous

Exhibit Number 5.
MR. FRIGERIO: Are you going to attach it?
MR. WHATLEY: Do you mind if we go off the
record?
(Brief discussion off the record.)
(Deposition Exhibit 3 was marked.)

Q. (BY MR. WHATLEY) We'll turn to Exhibit
Number 3, Bates labeled 34. So when you texted
Ms. Fanning that the sign was on private property,
you're now saying that was not correct?

A. I am now saying that it was not correct. It
was in the right-of-way of the homeowners association
which was adjacent to private property.

Q. Do you mind reading me that text?

A. After further investigation, I determined one
sign was on private property and not in violation. That
was returned. Your attorney has response from our
attorney. Call if you have questions.

Q. Turning to Bates label 35 ona contemporaneous

conversation, do you mind reading me this message?

 

 

 

Kim Tindall and Associates, LLC 16414 San Pedro, Suite 900 San Antonio, Texas 78232

210-697-3400 210-697-3408
18 Exhibit 5
